FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of July 19, 2011 (the “Agreement”), is entered into among Ruby Tuesday, Inc., a Georgia corporation (the “Borrower”), the Lenders party hereto and Bank of America, N.A., as administrative agent for the Lenders (in such capacity, the “Administrative Agent”).All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into that certain Revolving Credit Agreement dated as of December 1, 2010 (as amended or modified from time to time, the “Credit Agreement”); WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement as set forth below subject to the terms and conditions specified in this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendments.The Credit Agreement is hereby amended as follows: (a)The reference to “FIFTY MILLION DOLLARS ($50,000,000)” in Section 2.4 of the Credit Agreement is hereby amended to read “SIXTY MILLION DOLLARS ($60,000,000)”. (b)Schedule 1.2 to the Credit Agreement is hereby amended to read as provided on Schedule 1.2 attached hereto. 2.Condition Precedent.This Agreement shall be effective upon receipt by the Administrative Agent of counterparts of this Agreement, duly executed by the Borrower, the Administrative Agent and the Required Lenders. 3.Miscellaneous. (a)The Credit Agreement, and the obligations of the Loan Parties thereunder and under the other Loan Documents, are hereby ratified and confirmed and shall remain in full force and effect according to their terms. (b)The Borrower hereby represents and warrants as follows: (i)The Borrower has taken all necessary action to authorize the execution, delivery and performance of this Agreement. (ii)This Agreement has been duly executed and delivered by the Borrower and constitutes the legal, valid and binding obligations of the Borrower, enforceable in accordance with its terms, except as such enforceability may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer, moratorium or similar laws affecting creditors’ rights generally and (B) general principles of equity (regardless of whether such enforceability is considered in a proceeding at law or in equity). (iii)No consent, approval, authorization or order of, or filing, registration or qualification with, any court or governmental authority or third party is required in connection with the execution, delivery or performance by the Borrower of this Agreement. (c)The Borrower represents and warrants to the Lenders that (i) the representations and warranties set forth in Article V of the Credit Agreement and in each other Loan Document are true and correct in all material respects (before and after giving effect to this Agreement) as of the date hereof with the same effect as if made on and as of the date hereof, except to the extent such representations and warranties expressly relate to an earlier date and (ii) no unwaived event has occurred and is continuing which constitutes a Default or an Event of Default. (d)This Agreement may be executed in any number of counterparts, each of which when so executed and delivered shall be an original, but all of which shall constitute one and the same instrument.Delivery of an executed counterpart of this Agreement by telecopy shall be effective as an original and shall constitute a representation that an executed original shall be delivered. (e)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA. [remainder of page intentionally left blank] CHAR1\1220715v2 -2- Each of the parties hereto has caused a counterpart of this Agreement to be duly executed and delivered as of the date first above written. BORROWER: RUBY TUESDAY, INC., a Georgia corporation By: /s/ Marguerite N. Duffy Name: Marguerite N. Duffy Title: Senior Vice President FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT RUBY TUESDAY, INC. -3- ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By: /s/ Erik M. Truette Name: Erik M. Truette Title: Assistant Vice President FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT RUBY TUESDAY, INC. -4- LENDERS: BANK OF AMERICA, N.A., as a Lender, Servicer, Issuing Bank and Swingline Lender By: /s/ John H. Schmidt Name: John H. Schmidt Title: Director REGIONS BANK, as a Lender By: /s/ Timothy M. Dameron Name: Timothy M. Dameron Title: Vice President WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Darcy McLaren Name: Darcy McLaren Title: Vice President FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender By: /s/ Lisa R. Cook Name: Lisa R. Cook Title: Assistant Vice President US BANK NATIONAL ASSOCIATION, as a Lender By: /s/ Patrick Engel Name: Patrick Engel Title: Vice President PNC BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Deroy Scott Name: Deroy Scott Title: Senior Vice President FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT RUBY TUESDAY, INC. -5- BRANCH BANKING AND TRUST COMPANY, as a Lender By: /s/ R. Andrew Beam Name: R. Andrew Beam Title: Senior Vice President FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT RUBY TUESDAY, INC. -6- Schedule 1.2 REVOLVING COMMITMENTS Lender Revolving Commitment Pro Rata Share Bank of America, N.A. 26.3157894737% Regions Bank 19.7368421053% Wells Fargo Bank, National Association 14.4736842105% Fifth Third Bank 13.1578947368% U.S. Bank National Association 11.8421052632% PNC Bank, National Association 7.8947368421% Branch Banking & Trust Company 6.5789473684% Total 100.000000000% -7-
